CASE 0:18-cv-00466-SRN-HB Doc. 192-17 Filed 10/12/20 Page 1 of 2




           EXHIBIT 17
              CASE 0:18-cv-00466-SRN-HB Doc. 192-17 Filed 10/12/20 Page 2 of 2




From: brock fredin <brockfredinlegal@icloud.com>
Sent: Thursday, October 8, 2020 1:23 PM
To: Breyer, K. Jon <Jon.Breyer@KutakRock.com>
Subject: Re: Fredin v. Miller, Case No. 18-CV-466



[ CAUTION - EXTERNAL SENDER ]


Let’s see if you’re telling the truth and if you’re negotiating in good
faith. The website and video (which only contains truthful
information) has been removed. I expect reasonable
terms by end of the working day (5PM CST).


      On Oct 8, 2020, at 10:59 AM, Breyer, K. Jon <Jon.Breyer@KutakRock.com> wrote:



      I was preparing terms and then I came across these:



      https://www.youtube.com/watch?v=pWPAHCN3iZQ



      and



      http://www.kjonbreyer.com/



      I will not have any settlement discussions with you until these (or any others) are taken down.
